Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick de la Pena on 5/20/2022.
The application has been amended as follows:
1. 	…the first processor:
acquires a nearby-vehicle driving mode representing a driving mode of a nearby vehicle that is a vehicle near the host vehicle, and 
in a case in which nearby vehicle is in front of the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and a driving mode of the host vehicle is the autonomous self-driving mode, controls travel of the host vehicle in the autonomous self-driving mode to decelerate the host vehicle when a distance between the nearby vehicle and the host vehicle is less than a predetermined distance, and 
in a case in which the nearby vehicle is behind the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and the driving mode of the host vehicle is the autonomous self-driving mode, controls -2-Application No. 16/923,360 travel of the host vehicle in the autonomous self-driving mode to accelerate when the distance between the nearby vehicle and the host vehicle is less than the predetermined distance.  
2. 	…the first processor:
acquires a nearby-vehicle driving mode representing a driving mode of a nearby vehicle that is a vehicle near the host vehicle, and 
in a case in which the nearby vehicle is in front of the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and a driving mode of the host vehicle is the remote self-driving mode, outputs, to at least the first remote operation terminal that is configured to operate the host vehicle, a first control signal relating to a first control restriction that restricts the first remote operation terminal from remotely operating to bring the host vehicle closer to the nearby vehicle when a distance between the host vehicle and the nearby vehicle is less than a predetermined distance, and 
in a case in which the nearby vehicle is behind the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and a driving mode of the host vehicle is the remote self-driving mode, outputs, to at least the first remote operation terminal that is configured to operate the host vehicle, a second control signal relating to a second control restriction that restricts the first remote operation terminal from remotely operating to decelerate the host vehicle when a distance between the host vehicle and the nearby vehicle is less than the predetermined distance.  
5. 	…the processor:
acquires a nearby-vehicle driving mode representing a driving mode of a nearby vehicle that is a vehicle near the host vehicle, and 
in a case in which the nearby vehicle is in front of the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and a driving mode of the host vehicle is the autonomous self-driving mode, controls travel of the host vehicle in the autonomous self-driving mode to decelerate when a distance between the nearby vehicle and the host vehicle is less than a predetermined distance, and 
in a case in which the nearby vehicle is behind the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and the driving mode of the host vehicle is the autonomous self-driving mode, controls travel of the host vehicle in the autonomous self-driving mode to accelerate when the distance between the nearby vehicle and the host vehicle is less than the predetermined distance.  
6. 	…the processor:
acquires a nearby-vehicle driving mode representing a driving mode of a nearby vehicle that is a vehicle near the host vehicle, and 
in a case in which the nearby vehicle is in front of the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and the host vehicle is in the remote self-driving mode, outputs, to at least one of a first remote operation terminal that operates the host vehicle, a first control signal relating to a first control restriction that restricts the first remote operation terminal from remotely operating to bring the host vehicle closer to the nearby vehicle when a distance between the host vehicle and the nearby vehicle is less than a predetermined -5-Application No. 16/923,360distance, and 
in a case in which the nearby vehicle is behind the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and the host vehicle is in the remote self-driving mode, outputs, to at least the first remote operation terminal that operates the host vehicle, a second control signal relating to a second control restriction that restricts the first remote operation terminal from remotely operating to decelerate the host vehicle when the distance between the host vehicle and the nearby vehicle is less than the predetermined distance.  
7. 		…acquiring a nearby-vehicle driving mode representing a driving mode of a nearby vehicle that is a vehicle near the host vehicle, and 
in a case in which the nearby vehicle is in front of the host vehicle, in response to determining that the nearby vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and the host vehicle is in the autonomous self-driving mode, controlling travel of the host vehicle in the autonomous self-driving mode to decelerate when a distance between the nearby vehicle and the host vehicle is less than a predetermined distance, and 
in a case in which the nearby vehicle is behind the host vehicle, in response to determining that the nearby vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and -6-Application No. 16/923,360the host vehicle is in the autonomous self-driving mode, controlling travel of the host vehicle in the autonomous self-driving mode to accelerate when the distance between the nearby vehicle and the host vehicle is less than the predetermined distance.  
8. 		…acquiring a nearby-vehicle driving mode representing a driving mode of a nearby vehicle that is a vehicle near the host vehicle, and 
in a case in which the nearby vehicle is in front of the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and the host vehicle is in the remote self-driving mode, outputting, to at least a first remote operation terminal that operates the host vehicle, a first control signal relating to a first control restriction that restricts the first remote operation terminal from remotely operating to bring the host vehicle closer to the nearby vehicle when a distance between the host vehicle and the nearby vehicle is less than a predetermined distance, and 
in a case in which the nearby vehicle is behind the host vehicle, in response to determining that the nearby- vehicle driving mode of the nearby vehicle is the remote self-driving mode[[,]] and the host vehicle is in the remote self-driving mode, outputting, to at least the first remote operation terminal that operates the host vehicle, a second control signal relating to a second control -7-Application No. 16/923,360 restriction that restricts the first remote operation terminal from remotely operating to decelerate the host vehicle when the distance between the host vehicle and the nearby vehicle is less than the predetermined distance.
Status of Application
Claims 1-8 are pending. Claims 1, 2, 5, 6, 7, and 8 are the independent claims. Claims 1-2 and 5-8 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 01/26/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 01/26/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
With respect to the rejection of claims 1-8 under 35 U.S.C. § 112(b), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejection of claims 1-8 under 35 U.S.C. § 112(b) have been withdrawn.
With respect to the rejection of claims 1-8 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and, in light of the Examiner’s Amendment, were persuasive. The rejection of claims 1-8 under 35 U.S.C. § 103 have been withdrawn.
Allowable Subject Matter
	With respect to claims 1-8: claims 1, 2, 5, 6, 7, and 8 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
	The allowable subject matter found in the claims 1, 2, 5, 6, 7, and 8 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:
Claim 1:
“acquires a nearby-vehicle driving mode representing a driving mode of a nearby vehicle that is a vehicle near the host vehicle, and 
in a case in which nearby vehicle is in front of the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode and a driving mode of the host vehicle is the autonomous self-driving mode, controls travel of the host vehicle in the autonomous self-driving mode to decelerate the host vehicle when a distance between the nearby vehicle and the host vehicle is less than a predetermined distance, and 
in a case in which the nearby vehicle is behind the host vehicle, in response to determining that the nearby-vehicle driving mode of the nearby vehicle is the remote self-driving mode and the driving mode of the host vehicle is the autonomous self-driving mode, controls -2-Application No. 16/923,360 travel of the host vehicle in the autonomous self-driving mode to accelerate when the distance between the nearby vehicle and the host vehicle is less than the predetermined distance”.
Claims 2, 5, 6, 7, and 8 contain similarly recited limitations.
	The closest prior art of reference is Mizuno et al. (US 2019/0250629 A1). Mizuno describes a vehicle control apparatus for measuring the movements of a forward vehicle to determine whether that vehicle is being driven manually or autonomously and controlling the inter-vehicle distance to a target distance. However, Mizuno does not disclose the limitations as described above, in combination with the other limitations of the independent claims.
	Another prior art of reference is Sakayori et al. (US 2021/0261133 A1). Sakayori describes determining whether another vehicle is being driven autonomously or manually and increasing the amount of space necessary for a lane change when the other vehicle is being driven manually. However, Sakayori does not disclose the limitations as described above, in combination with the other limitations of the independent claims.
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 1, 2, 5, 6, 7, and 8 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        May 20, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669